Citation Nr: 1147211	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to service connection for right radial tunnel syndrome. 

5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for depression, to include on a secondary basis.

7.  Entitlement to an increased rating for left radial tunnel syndrome, currently rated as 30 percent disabling.

8.  Entitlement to an increased rating for left knee disability, currently rated as 10 percent disabling.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to March 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  The Veteran testified at a videoconference hearing before the undersigned in July 2011.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for bilateral hearing loss disability and entitlement to TDIU are addressed in this decision; the remaining issues are addressed in the REMAND that follows the order section of this decision. 


FINDINGS OF FACT

1.  No hearing loss disability has been present during the pendency of this claim.

2.  At her July 2011 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran expressed her intent to withdraw her appeal seeking a TDIU; there is no question of fact or law remaining before the Board in this matter. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the claim seeking a TDIU.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss Disability

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for entitlement to service connection for bilateral hearing loss disability., the record reflects that the Veteran was provided all required notice in a letter mailed in January 2007, prior to the initial adjudication of the claim in January 2008.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent, available medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate her claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded the appropriate VA examination and provided testimony at two hearings.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Impairment in hearing acuity is not considered a disability for purposes of an award of service connection unless audiometric test results, including speech recognition scores, have reached a certain level.  The provisions of 38 C.F.R. § 3.385 provide that: 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs are silent for complaints or findings of hearing loss disability.  The STRs include a February 1992 report of medical history at separation wherein the Veteran reported that she "didn't know" if she has ever had hearing loss and a report of a February 1992 service separation audiometric evaluation that shows that puretone thresholds, in decibels, were: 







HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
0
0
LEFT
25
5
10
5
5

Service personnel records note that the Veteran was a voice interceptor/translator in service.

Following service, the Veteran's original claim for VA compensation was received in March 1992.  She did not claim service connection for bilateral hearing loss disability at that time.

A May 1992 VA examination report is silent for complaints or findings of hearing loss disability.  

In October 2006, the Veteran submitted the instant claim.

A December 2007 VA examination report notes that the Veteran reported a history of noise exposure as a voice interceptor/translator in service, which required the regular use of headphones.  She also reported inservice noise exposure from firing weapons and generators.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
20
LEFT
15
15
20
15
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

During a February 2009 personal hearing the Veteran testified that she first began having problems with her hearing "a couple of years ago."  During a July 2011 Board hearing the Veteran testified that she believes her current hearing loss is related to her military service.

After reviewing the record, the Board finds that it is not in dispute that the Veteran was exposed to acoustic trauma in service.  However, the STRs show that on separation examination, her hearing acuity was within normal limits.  There is also no evidence that the Veteran has been diagnosed with hearing loss disability by VA standards at any point since service.  In this regard, the December 2007 VA examination report shows that no hearing loss disability was present.  There is no post-service medical evidence to the contrary.  Therefore, the Board concludes that the preponderance of the medical evidence establishes that bilateral hearing loss disability has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra. 

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  In this case, the Board acknowledges that the Veteran is able to observe her problems hearing; however, the Board does not believe that the Veteran has the expertise required to determine whether any such problems amount to hearing loss disability by VA standards.  In any event, even assuming that the Veteran's statements are competent evidence of the presence of hearing loss disability, her statements are clearly of less probative value than the medical evidence indicating that hearing loss disability has not been present during the period of this claim. 

As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and her claim must be denied.

TDIU

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a). 

At the July 2011 Board hearing (as reflected in the transcript), the Veteran withdrew her appeal in the matter of entitlement to a TDIU.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

The appeal seeking entitlement to a TDIU is dismissed. 





REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims are decided. 

Service Connection for Low Back Disability and Right Radial Tunnel Syndrome, Increased Rating for Left Radial Tunnel Syndrome

Additional evidence (private treatment records dated from 2009 to 2010 which note, in part, treatment for complaints related to the low back and bilateral radial tunnel syndrome) was received in August 2011, subsequent to the issuance of the March 2009 Statement of the Case (SSOC).  This new evidence has not been reviewed by the originating agency in conjunction with the issues on appeal, and the Veteran has not waived her right to have the evidence initially considered by the originating agency.  Accordingly, the originating agency must readjudicate the claims of entitlement to service connection for low back disability and right radial tunnel syndrome, and entitlement to an increased rating for left radial tunnel syndrome, based on this new evidence.  38 C.F.R. § 20.1304(c) (2011). 

Service Connection for Depression and Bilateral Pes Planus

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In the present case, STRs note that the Veteran was diagnosed with bilateral pes planus on service separation examination in February 1992, but do not show that she was found to have any psychiatric disability, or that she reported any pertinent complaints in this regard.  The Veteran has attributed current depression to her left radial tunnel syndrome and left knee disability; she has been awarded service connection for left radial tunnel syndrome and left knee disability.  The record contains evidence of post-service complaints of and treatment for depression since October 2003.  The Veteran also maintains that she currently has flat feet and has experienced pain in her feet since service.  Post-service treatment records are negative for findings related to flat feet.  The Board notes that the Veteran is competent to speak to observable symptoms such as pain, and this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed depression and bilateral pes planus and her service and/or service-connected left radial tunnel syndrome and/or left knee disability is necessary.  Prior to the examination, all outstanding medical records should be obtained. 

Service Connection for Tinnitus

Regarding the claim for service connection for tinnitus, the Veteran claims that she has had tinnitus since working as a voice interceptor/translator in service.  Although she underwent a VA audio examination in December 2007 and the examiner diagnosed tinnitus, the examiner did not address the etiology of the tinnitus.  The Veteran has submitted competent lay statements indicating that her tinnitus has been present essentially since service.  See Davidson v. Shinseki, 581 F.3d 1313.  The Court has held that credible evidence of continuity of symptomatology is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon, supra.  Therefore, on remand, VA should obtain a medical nexus opinion pursuant to 38 U.S.C.A. § 5103A.  





Increased Rating for Left Knee Disability

The Veteran contends that she is entitled to a disability rating in excess of 10 percent for her service-connected left knee disability.  However, as outlined below, additional evidentiary development is necessary before this claim is decided. 

The Veteran most recently underwent an examination to determine the current degree of severity of her left knee disability in January 2007.  During the July 2011 Board hearing the Veteran indicated that her left knee disability had become more severe.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632  (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of her symptoms. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any pertinent, outstanding treatment records. 

2.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of this claim.  The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the period of this claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to service, or was caused or permanently worsened by the Veteran's left knee disability and/or left radial tunnel syndrome? 

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

3.  The RO or the AMC also should arrange for the Veteran to be examined by an audiologist or a physician with sufficient expertise to determine the etiology of any current or recent tinnitus.  The Veteran should be properly notified of the examination and of the consequences of her failure to appear.  Her claims files must be reviewed by the examiner in conjunction with the examination. 

The examiner should specifically note whether the Veteran's tinnitus is, at least as likely as not (a 50 percent or better probability), related to her service, to include any noise exposure from headset use therein.  The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the Veteran's lay statements that she had tinnitus since service. 

All findings and conclusions should be set forth in a legible report. 

4.  The Veteran should also be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any pes planus present during the period of this claim.  The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

The examiner should specifically note whether the Veteran has pes planus.  If so, the examiner should state whether the pes planus was, at least as likely as not (a 50 percent or better probability), incurred in or aggravated by service.  The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the Veteran's STRs and her lay statements. 

All findings and conclusions should be set forth in a legible report. 

5.  The Veteran should also be afforded a VA examination to determine the current severity of her service-connected left knee disability.  Her claims files should be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies, including range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so, the frequency of the locking. 

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected left knee disability on her ability to work. 

The supporting rationale for all opinions expressed must be provided. 

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claims.  

7.  The RO or the AMC should also undertake any other development it determines to be warranted. 

8.  The RO or the AMC should then re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


